Name: Decision No 4/74 of the EEC-Austria Joint Committee on the Danish and English texts of the Agreement
 Type: Decision
 Subject Matter: nan
 Date Published: 1974-02-28

 Avis juridique important|21974D0228(04)Decision No 4/74 of the EEC-Austria Joint Committee on the Danish and English texts of the Agreement Official Journal L 058 , 28/02/1974 P. 0038DECISION No 4/74 OF THE JOINT COMMITTEE on the Danish and English texts of the AgreementTHE JOINT COMMITTEE,Having regard to the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit, signed in Brussels on 30 November 1972, and in particular Article 16 (3) (b) thereof;Whereas the Community has been enlarged to include the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland;Whereas the Danish and English texts of the Agreement should be accorded the same legal status as the texts in the Dutch, French, German and Italian languages,HAS DECIDED:Sole ArticleThe Danish and English texts of the Agreement signed on 30 November 1972, annexed to this Decision, shall be authentic under the same conditions as the Dutch, French, German and Italian texts.Done at Brussels, 1 January 1974.For the Joint CommitteeThe PresidentK.PINGELThe SecretariesH. DIEZLER K. FUCHS